     Case 4:20-cr-00277 Document 30 Filed on 06/11/21 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


UNITED STATES OF AMERICA

v.                                                                  Cr. No. H-20-277

TRAVIS GLENDON MARTIN, III


           THIRD UNOPPOSED MOTION FOR CONTINUANCE

      The Defendant, Travis Glendon Martin, III, moves this Court for a 60-day

continuance of the motions deadline, pretrial conference and trial, and respectfully

shows as follows:

      Mr. Martin is charged with one count of civil disturbance in violation of 18

U.S.C. § 231. The pretrial motions deadline was May 17, 2021, the pretrial

conference is set for June 21, 2021, and trial is set for June 29, 2021.

      Discovery in this case is ongoing, and undersigned counsel has begun her own

legal and factual investigation. Undersigned counsel has identified certain legal and

factual issues that require further investigation. Undersigned counsel needs more

time to complete her investigation and analysis, and then to file pretrial motions, if

necessary, and to prepare for trial, if necessary. Moreover, additional time is needed

to discuss the case with Mr. Martin.
     Case 4:20-cr-00277 Document 30 Filed on 06/11/21 in TXSD Page 2 of 3




      The defendant respectfully submits that the best interests of justice served by

granting this motion for a continuance substantially outweigh the interests of the

defendant and the community in a speedy trial, and that failure to grant the

continuance would deprive defense counsel of sufficient time to prepare for trial.

      The government is unopposed to this Motion for Continuance.

                                      Respectfully submitted,

                                      MARJORIE A. MEYERS
                                      Federal Public Defender
                                      Southern District of Texas No. 3233
                                      Texas State Bar No. 14003750

                                      By: /s/ Heather Hughes
                                      HEATHER HUGHES
                                      Assistant Federal Public Defender
                                      Southern District of Texas No. 3473328
                                      Texas State Bar No. 24116543
                                      440 Louisiana, Suite 1350
                                      Houston, Texas 77002
                                             Telephone: 713.718.4600
                                             Fax:        713.718.4610
     Case 4:20-cr-00277 Document 30 Filed on 06/11/21 in TXSD Page 3 of 3




                     CERTIFICATE OF CONFERENCE

      I certify that I conferred with Assistant United States Attorney Steven

Schammel and determined that the United States is unopposed to this motion for

continuance.


                                    s/ Heather Hughes
                                    HEATHER HUGHES




                        CERTIFICATE OF SERVICE

      I certify that on Friday, June 11, 2021, a copy of the foregoing Third

Unopposed Motion to Continue was served by Notification of Electronic Filing and

was delivered by email to the office of Assistant United States Attorney Steven

Schammel.

                                    s/ Heather Hughes
                                    HEATHER HUGHES
